HAWTHORNE, Justice
(concurring in the decree).
In argument before this court the district attorney fairly and honestly admitted that the State agreed to accept pleas of guilty of addiction in each of these cases under which, subject to approval by the judge, suspended sentences would be imposed because of the physical condition of the accused, who was allegedly suffering from Buerger’s disease. Relying on this agreement the accused entered pleas of guilty to addiction to narcotics, and the court pursuant to the agreement, but under the erroneous impression that new bills of information had been filed charging addiction, imposed suspended sentences under the conditions explained in the majority opinion.
The district attorney also said that the State intended, before accepting the pleas of guilty to addiction, to nol-pros the bills of information charging the accused with possession and sale of marihuana and to file new bills of information charging him with addiction, but failed to do so through error and oversight, and that the State was still of the view that its agreement with the *680accused should not be abrogated. Thus this situation came about solely through errors, none of which is imputable to the accused, who complied with the agreement in every particular; and if the judgment and sentences imposed were set aside, he could be compelled to stand trial on charges, conviction of which would make mandatory sentences in the state penitentiary at hard labor without the benefit of parole, probation, or suspension of sentence.
As a matter of law, I think the trial judge was correct in sustaining the motion. As a matter of equity, however, I do not believe the suspended sentences in these cases should be annulled and set aside simply because the district attorney’s office failed, through error and oversight, to file bills of information charging the accused with being an addict before the imposition of the suspended sentences, nor do I think such error or oversight should be permitted to abrogate the agreement entered into between the State and the accused.
For these reasons I concur in the decree.